Citation Nr: 1523318	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a left upper extremity disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded the appeal for additional development in December 2011 and most recently in January 2014.  The claim must be remanded for additional development as discussed below.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran originally requested a hearing, but subsequently cancelled this request.  There is no pending request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disability

Initially the Board notes that the Veteran has been diagnosed with a personality disorder for which service-connection is not warranted.  A February 2006 Acacia clinical record reflects a diagnosis of polysubstance abuse, (R/O schizophrenia), and schizotypal personality disorder.  A September 2007 VA examination report reflects a diagnosis of alcohol abuse in remission, marijuana abuse in remission, and personality disorder not otherwise specified (NOS).  Social Security Administration (SSA) records reflect a diagnosis schizotypal personality disorder.  Personality disorders are not disabilities for which service-connection is warranted. (See 38 C.F.R. § 3.303).  

In addition, substance abuse does not warrant service-connection unless it is secondary to a service-connected disability.  Primary substance abuse may not be compensated.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess. See Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).

A September 2007 VA examination report considers the possibility of bipolar disorder, but the examiner found insufficient symptoms to justify a valid diagnosis of bipolar disorder  In addition, the examiner found that anxiety disorder was possible, but that the Veteran's symptoms were best explained by the diagnoses of substance abuse and personality disorder. 

In February 2012, the Veteran was provided a VA examination which revealed diagnoses of anxiety disorder NOS (not otherwise specified), alcohol dependence in remission, and personality disorder NOS.  The VA examiner provided an opinion that it was less likely than not that the Veteran's claimed condition was incurred in or caused by his claimed in-service injury, event or illness.  The examiner stated his rationale was based on clinical history, records review, clinical experience and expertise.  The examiner found that the Veteran did not meet the criteria for PTSD.  In addition, the examiner noted as follows:

[Veteran] describes a long history of psychosocial maladjustment prior to, during and since miliary service.  Alcoholism has been prominent, worsening from pre-adolescence, through adolescence and intensifying in service.  veteran expresses much bitterness about the vaccination incident and tends to blame this for his maladaptive lifestyle but it is clearly not pertinent regarding his psychological and substance abuse problems prior to the incident and unlikely the proximate cause of his continuing adjustment difficulties.

In this regard, the Board has considered the vaccination incident in service, and finds that the Veteran is less than credible as to the outcome of the incident.  While the Veteran contends that he lost a favorable assignment to Germany due to the vaccination reaction and has indicated that this caused his mental health disability, the clinical records reflect that the Veteran was hospitalized for only four days.  Moreover, there are no service military records or STRs which reflect long lasting effects from the vaccination, that the Veteran had an assignment change due to it, or that it caused mental health problems.  To the contrary, the STRs reflect that the Veteran felt that the Air Force was a "waste" and that he was having marital problems, missed his son, that he caught his wife in bed with another man, and that he strongly disliked the Air Force.  There is no evidence to support the Veteran's assertion that the military thought that he was given a "dirty vaccination" or that there was poison in it.  The evidence reflects he had cellulitis secondary to the vaccination. 

The Board has considered the letter from the Veteran's sister that he became "quite ill" due to his vaccination in service, was not able to train properly for his deployment, and his assignment to Germany was canceled and he was relocated to Florida.  However, the circumstances of the Veteran's service do not support such a finding.  Moreover, the evidence does not reflect that the Veteran's sister, J.S., has any information other than that which the Veteran has told her, and fails to discuss the Veteran's alcohol and drug use prior to service. 

A March 2015 private opinion from H.H. reflects her opinion that the Veteran has bipolar disorder with psychotic features and anxiety disorder.  However, the examiner failed to provide an adequate rationale to support these diagnoses as opposed to personality disorder.  In addition, the private examiner provides conflicting findings in that the Veteran did not have mental problems prior to service, and that his military service aggravated his bipolar and anxiety disorder.  
Further, the private examiner's opinion appears to rely heavily on the Veteran's unsupported statement as to losing an assignment to Germany, and his sister's statement that he had no mental health problems prior to service, without consideration of his self-reported statements as to alcohol use from a young age and drug use prior to service.

The Board finds that a supplemental opinion may be useful to the Board in adjudicating the Veteran's claim.  The VA clinician should address why the Veteran's symptoms more closely approximate with a finding of a personality disorder, rather than bipolar disorder and/or anxiety disorder.  The clinician should also consider if the pertinent evidence of record, to include the Veteran's family history of alcohol abuse, the reported trauma of finding his brother's body upon his suicide, the Veteran's service, and the Veteran's history of alcohol and drug abuse.  If the clinician finds that another examination is warranted, the Veteran should be scheduled for such.

Left Upper Extremity Disability 

The Veteran contends that he developed problems with his left arm that was the result of an infection he had during service.  Service treatment records establish that he was treated at a private hospital for cellulitis secondary to an immunization injection abscess.  Private hospital records show that the Veteran was admitted to Deaconess Hospital on September 25, 1980 with cellulitis of the left shoulder caused by a reaction to a typhoid immunization.

VA treatment records note that the Veteran was diagnosed with left cubital tunnel and left ulnar nerve neuropathy at the wrist in approximately 2003.  He subsequently underwent ulnar nerve transposition, which alleviated the problem, but experienced additional symptoms after a motor vehicle accident in 2006.  He complained of left hand spasms and numbness, left elbow and shoulder pain, and intermittent clawing of the left ring and small fingers.  He was diagnosed with possible recurrent left cubital tunnel, possible damage to the ulnar nerve where it was transplanted, left pronator syndrome, left carpal tunnel syndrome, and ulnar neuropathy of the wrist.  (See 2007 VA records.)  One neurologist implied that the Veteran's chronic guitar playing resulted in the carpal tunnel syndrome.  In March 2008, the Veteran underwent left ulnar nerve entrapment repair.

In February 2012, the Veteran was afforded a VA shoulder and arm conditions examination where he was diagnosed with left ulnar neuropathy.  The VA examiner stated it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the VA examiner stated that medical literature does not support that a vaccine reaction in 1980 can lead to a later elbow nerve entrapment (20 years later).  Further, the examiner stated the Veteran was unaware of specific injury, "but this type of injury was most likely due to trauma."  While the examiner addressed the Veteran's contention that his left extremity condition was related to a vaccination in service, he failed to consider whether the physical injection of the needle in service was sufficient to produce the trauma that led to his current left ulnar neuropathy.  An addendum VA opinion is needed to afford the Veteran every consideration with respect to his present appeal. 

The clinician should not consider that the Veteran has had left arm symptoms since service because the Board finds, based on the following noted evidence, that such an allegation is less than credible.  A January 2003 VA record reflects that the Veteran reported that he had numbness and tingling in his left hand/fingers which was now moving up along ulnar side toward elbow.  A May 2003 VA clinician record reflects that the Veteran reported that the pain and numbness in the left fingers had started about two to three years earlier (approximately 2001-2002) and had gotten progressively worse.  A May 2003 VA clinical record reflects that the Veteran reported that "two years ago, he began to have numbness and a lack of feeling in his left finger and hand and eventually his arm"  A June 2003 VA clinical record reflects that the Veteran again reported that the weakness and numbness in the left forearm and hand began in the left fifth digit, and ultimately involved the fourth digit and extended up the arm.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records pertaining to the Veteran from December 2010 to the present.

2.  Obtain a supplemental opinion from the February 2012 examiner, or another examiner if the 2012 examiner is not reasonably available, for a more thorough discussion as to why the Veteran's symptoms more closely approximate a diagnosis of personality disorder, rather than bipolar disorder and/or anxiety disorder.  The clinician should review the claims file, and discuss, if pertinent, a.) the Veteran's family history of alcohol abuse; b.) the Veteran's reported trauma of finding his brother's body upon his suicide; c.) the Veteran's STRs; d.) the Veteran's service personnel records to include the October 18, 1992 AFM 39-12 Evaluation; e).  the Veteran's history of alcohol and drug abuse; f.) the September 2007 VA examination report; g.) the February 2012 VA examination report; h.) the March 2015 private opinion; i.) the SSA finding of schizotypal personality disorder; and j.) the articles on mental health submitted by the Veteran and associated with the claims file.  

The clinician should not consider that the Veteran lost an assignment to Germany because the Board finds that there is no competent credible evidence to support a finding that the Veteran would have lost an assignment to Germany based on a four day hospitalization for cellulitis, and such an allegation has not been shown to be consistent with the circumstance of his service.  

If the clinician finds that an adequate opinion cannot be rendered without another examination, schedule the Veteran for such.

3.  Return the claims folder to the VA examiner who provided the February 2012 opinion (or another appropriate examiner if that examiner is unavailable) to provide an addendum opinion as to whether it is as likely as not (50 percent) that an injection in the left shoulder in September 1980 is causally related to the Veteran's left ulnar neuropathy/cubital tunnel syndrome.  The clinician should discuss the pertinent evidence, to include a.) the location of the September 1980 injection as it relates to the ulnar nerve; b.) the cellulitis which extended approximately 6 to 8 inches below the shoulder joint, and caused marked tenderness to touch along with some marked tender adenopathy in the axillary region; c.) that peripheral pulses were 2 plus and symmetrical along with the neurological examination being physiologic for the left upper extremity upon discharge from hospitalization for cellulitis in September 1980; d.) the 2003 and 2004 VA clinical records which reflect that the Veteran's left arm numbness began in the left fingers in approximately 2001-2002 and eventually spread up the arm. (See January 2003, May 2003, June 2003, and May 2004  VA records); and e.) whether it is as likely as not that the injection in 1980 was "trauma" which caused his ulnar neuropathy/cubital tunnel syndrome.  

The clinician should not consider that the Veteran has had left arm symptoms since service because the Board finds that the Veteran is less than credible as to such.  

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




